                    UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF WISCONSIN
                         MILWAUKEE DIVISION
______________________________________________________________________

BUILDING TRADES UNITED PENSION
TRUST FUND and SCOTT REDMAN
(in his capacity as Trustee),

WISCONSIN LABORERS HEALTH FUND,
WISCONSIN LABORERS APPRENTICESHIP
AND TRAINING FUND, BUILDING & PUBLIC
WORKS LABORERS VACATION FUND, and
JOHN J. SCHMITT (in his capacity as Trustee)

WISCONSIN LABORERS-EMPLOYERS
COOPERATION AND EDUCATION TRUST FUND,

WISCONSIN LABORERS DISTRICT COUNCIL,


                           Plaintiffs,

      v.                                                    Case No.        19-cv-1083

GENESIS EXCAVATORS, INC.


                      Defendants.
______________________________________________________________________

                              COMPLAINT
______________________________________________________________________

      NOW COME the Plaintiffs, by their attorneys, The Previant Law Firm, S.C., by

Christopher J. Ahrens, and as and for a cause of action against the Defendants, allege

and show to the Court the following:

                               Jurisdiction and Venue

      1.      Jurisdiction of this Court upon Defendants Genesis Excavators, Inc. is

founded upon Section 502 of the Employee Retirement Income Security Act of 1974

(hereinafter “ERISA”) (29 U.S.C. § 1132), and Section 301(a) of the Labor Management

Relations Act of 1947 (hereinafter “LMRA”), as amended (29 U.S.C. § 185(a)), in that the
           Case 2:19-cv-01083-PP Filed 07/26/19 Page 1 of 13 Document 1
Plaintiffs are aggrieved by the Defendants’ violation of certain collective bargaining

agreements, trust plans and trust agreements, and Defendants’ continued refusal to

submit contributions in accordance with the terms of those plans and agreements, thereby

violating the provisions of ERISA, the Multi-Employer Pension Plan Amendments Act

(“MPPAA”), the terms and provisions of the employee benefit plans, Section 301 of the

LMRA, and the common law of the State of Wisconsin.

       2.      Venue lies in this Court under ERISA § 502(e)(2) (29 U.S.C. § 1132(e)(2))

in that the Defendants’ principal place of business is located in Kenosha County,

Wisconsin.

                                          Parties

       3.      Plaintiff Building Trades United Pension Trust Fund is an employee benefit

plan within the meaning of ERISA §§ 3(2), (3) and (37), 502 and 515, as amended by the

MPPAA (codified as amended at 29 U.S.C. §§ 1002(2), (3) and (37), 1132 and 1145),

and brings this action on behalf of the trustees, participants and beneficiaries of said plan.

Said plan maintains offices at 500 Elm Grove Road, Elm Grove, Wisconsin 53122.

       4.      Plaintiff Scott Redman is a Trustee and a fiduciary of the Building Trades

United Pension Trust Fund, as well as a participant and beneficiary within the meaning of

ERISA (29 U.S.C. § 1002, et seq.) and as such has standing to be a plaintiff in this action

and to seek the remedies prayed for. Scott Redman maintains an office at 11175

Parkland Avenue, Milwaukee, Wisconsin, 53224.

       5.      Plaintiffs   Wisconsin   Laborers    Health   Fund,    Wisconsin     Laborers

Apprenticeship and Training Fund, and Building & Public Works Laborers Vacation Fund,


                                            -2-




            Case 2:19-cv-01083-PP Filed 07/26/19 Page 2 of 13 Document 1
employee benefit plans within the meaning of ERISA §§ 3(1), (2), (3), and (37), 502, and

515, as amended by the MPPAA (codified as amended at 29 U.S.C. §§ 1002(1), (2), (3),

and (37), 1132, and 1145), and bring this action on behalf of the Trustees, participants,

and beneficiaries of said Plans. Said plans maintain offices at 4633 LIUNA Way, Suite

201, DeForest, Wisconsin, 53532.

      6.      Plaintiff John J. Schmitt is a trustee and beneficiary of the Wisconsin

Laborers Health Fund and as such has standing to be a Plaintiff in this action. Mr. Schmitt

maintains an office at 4633 LIUNA Way, Suite 101, DeForest, WI 53532.

      7.      Plaintiff Wisconsin Laborers-Employers Cooperation and Education Trust

Fund (“LECET Fund”) is an employee benefit plan governed by a Board of Trustees

consisting of union and labor employee appointees as provided by LMRA § 302(c)(5) (29

U.S.C. § 186(c)(5)), whose purpose is to address areas of common concern to labor and

management in the construction industry. Said Plan maintains offices at 4633 LIUNA

Way, Suite 201, DeForest, Wisconsin 53532.

      8.      Plaintiff Wisconsin Laborers District Council (Union) is a labor organization

within the meaning of 29 U.S.C. § 158, et seq., and brings this action on behalf of the

participants and members of the organization for whom it collects working dues. Said

labor organization maintains offices at 4633 LIUNA Way, Suite 201, DeForest, Wisconsin

53532.

      9.      Genesis Excavators, Inc. is a domestic corporation, engaged in business

with principal offices located at 6913 152nd Avenue, Kenosha, Wisconsin 53142. Its




                                           -3-




           Case 2:19-cv-01083-PP Filed 07/26/19 Page 3 of 13 Document 1
registered agent for service of process is David Zenobi, 6913 152nd Avenue, Kenosha,

Wisconsin 53142.



                                          Facts

       10.     Genesis Excavators is an employer and party in interest in an industry

affecting commerce within the meaning of ERISA §§ 3(5), (11), (12), and (14) (29 U.S.C.

§§ 1002(5), (11), (12), and (14)) and the LMRA (29 U.S.C. §151, et seq.).

       11.     For all times relevant, Genesis Excavators was and remains a party to and

agreed to abide by the terms of one or more collective bargaining agreements (hereinafter

“Labor Agreements”) between itself and the Union.

       12.     The Labor Agreements described herein contain provisions whereby

Genesis Excavators agreed to make timely payments to the Plaintiffs' trust funds for each

employee covered by said Labor Agreements.

       13.     By execution of said Labor Agreements, Genesis Excavators adopted the

trust agreements and amendments thereof which establish and govern the Plaintiffs and

are necessary for their administration, and designated as its representatives on the Board

of Trustees such trustees as have been named and appointed pursuant to said trust

agreements, together with their successors selected in the manner provided in such trust

agreements, and thereby ratifying all actions already taken or to be taken within the scope

of their authority.

       14.     By virtue of executing the Labor Agreements and adopting and assenting

to all the terms and provisions of the trust agreements, and the rules and regulations


                                           -4-




          Case 2:19-cv-01083-PP Filed 07/26/19 Page 4 of 13 Document 1
heretofore and hereafter adopted by the trustees of said trust funds, Genesis Excavators

has agreed as follows:

             a.     to file monthly reports and make timely and prompt contributions to

                    the Plaintiffs for each employee covered by the aforementioned

                    Labor Agreements;

             b.     to deduct from each employee who has so authorized, working dues

                    and to timely pay said amounts to the Unions;

             c.     to designate, and accept as its representatives, the trustees named

                    in the declaration of trust and their successors;

             d.     to adopt and abide by all of the rules and regulations adopted by the

                    trustees of the Plaintiffs pursuant to the trust agreements;

             e.     to adopt and abide by all of the actions of the trustees in

                    administering the Plaintiffs in accordance with the trust agreements

                    and the rules so adopted;

             f.     to pay, in addition to all of the contributions which are due and owing,

                    liquidated damages and interest relative to delinquent contributions;

                    and

             g.     to pay, in addition to delinquent contributions, interest, and liquidated

                    damages, actual attorney fees, audit fees, court costs, and service

                    fees, should legal action be necessary to obtain delinquent

                    contributions, interest, and liquidated damages.




                                           -5-




         Case 2:19-cv-01083-PP Filed 07/26/19 Page 5 of 13 Document 1
       15.    Genesis Excavators has failed to perform its obligations pursuant to the

terms and conditions of the Labor Agreements and trust agreements by, although not

necessarily limited to, the following:

              a.     failing to make continuing and prompt payments to the Plaintiffs as

                     required by the Labor Agreements and trust agreements for all of

                     Genesis Excavators’ covered employees; and

              b.     failing to accurately report employee work status to the Plaintiffs.

       16.    ERISA § 502(g)(2), as amended by the MPPAA provides:

              (2)    In any action under this title by a fiduciary for or on behalf
              of a plan to enforce section 515 in which a judgment in favor of
              the plan is awarded, the court shall award the plan --

                     (A)     the unpaid contributions,

                     (B)     interest on the unpaid contributions,

                     (C)     an amount equal to the greater of --

                             (i)    interest on the unpaid contributions, or

                             (ii)   liquidated damages provided for under the plan in an
                                    amount not in excess of 20 percent (or such higher
                                    percentage as may be permitted under Federal or
                                    State law) of the amount determined by the court under
                                    subparagraph (A),

                     (D)     reasonable attorney's fees and costs of this action, to be paid
                             by the defendant, and

                     (E)     such other legal or equitable relief as the court deems
                             appropriate.

For purposes of this paragraph, interest on unpaid contributions shall be determined by
using the rate provided under the plan, or, if none, the rate prescribed under section 6621
of the Internal Revenue Code of 1954.


                                             -6-




          Case 2:19-cv-01083-PP Filed 07/26/19 Page 6 of 13 Document 1
       17.     ERISA § 515 provides:

               Every employer who is obligated to make contributions to a
               multiemployer plan under the terms of the plan or under the terms
               of a collectively bargained agreement shall, to the extent not
               inconsistent with law, make such contributions in accordance with
               the terms and conditions of such plan or agreement.

       18.     Despite demands that Genesis Excavators perform its statutory and

contractual obligations, the Plaintiffs have ascertained that said Defendant has failed,

neglected, and omitted to make those payments. Genesis Excavators is now indebted to

the Plaintiffs as follows:

Audit Period: January 1, 2015 through March 31, 2017

Building Trades United Pension Trust Fund                                     $17,950.77

Audited Period: April 1, 2017 to December 31, 2017

Building Trades United Pension Trust Fund                                     $63,393.02

Audit Period: January 1, 2018 through July 31, 2018

Building Trades United Pension Trust Fund                                     $29,498.64

Audit Period August 1, 2018 through March 31, 2019

Building Trades United Pension Trust Fund                                     $28,383.46

Unaudited Period April 1, 2019 to the present                                      Unknown


Audit Period: November 1, 2015 through January 31, 2018

Wisconsin Laborers Health Fund                                                $21,438.54
Wisconsin Laborers Apprenticeship and Training Fund                               721.65
Building & Public Works Laborers Vacation Fund                                  2,889.29
Wisconsin Laborers LECET Fund                                                     155.73
Wisconsin Laborers District Council (Dues)                                      2,462.96



                                           -7-




          Case 2:19-cv-01083-PP Filed 07/26/19 Page 7 of 13 Document 1
Audit Period: February 1, 2018 through October 31, 2018

Wisconsin Laborers Health Fund                                              $28,780.96
Wisconsin Laborers Apprenticeship and Training Fund                           1,076.43
Building & Public Works Laborers Vacation Fund                                  496.01
Wisconsin Laborers LECET Fund                                                   258.43
Wisconsin Laborers District Council (Dues)                                    4,272.37

Audited Period: November 1, 2018 through May 31, 2019

Wisconsin Laborers Health Fund                                              $17,366.00
Wisconsin Laborers Apprenticeship and Training Fund                             620.22
Building & Public Works Laborers Vacation Fund                                2,294.81
Wisconsin Laborers LECET Fund                                                   127.97
Wisconsin Laborers District Council (Dues)                                    2,082.11

Unaudited Period: June 1, 2019 to the present                                    Unknown

                      Claim One Against Genesis Excavators, Inc.
            Violation of ERISA §§ 502 and 515 (29 U.S.C. §§ 1132 and 1145)

      19.     As and for a first claim for relief against Genesis Excavators, Plaintiffs

repeat and reallege each and every allegation contained in paragraphs 1 through 18

above and incorporate the same as though fully set forth herein word for word.

      20.     For purposes of this claim (Claim One), the Building Trades United Pension

Trust Fund the Wisconsin Laborers Health Fund, Wisconsin Laborers Apprenticeship and

Training Fund, Building & Public Works Laborers Vacation Fund are hereinafter referred

to as the “Funds.”

      21.     Due demand has been made by the Funds upon Genesis Excavators for

payment of all sums due and owing but said Defendant has failed to pay them and

amounts remain due and owing.

      22.     Because, as the Funds are informed and believe, Genesis Excavators has

not made timely and prompt contributions on behalf of all covered employees, the corpus

                                          -8-




         Case 2:19-cv-01083-PP Filed 07/26/19 Page 8 of 13 Document 1
of each of the Funds is reduced, the Funds' income is reduced, and their ability to pay

benefits to qualified participants and beneficiaries is curtailed. Consequently, ERISA and

the Funds' employee benefit plans have been violated, and the Funds are entitled to all

of the remedies provided by ERISA.

      23.     Because Genesis Excavators has failed to make timely and prompt

contributions, some of the Funds' beneficiaries and participants could have eligibility

terminated and benefits reduced for which they would otherwise qualify.            These

beneficiaries and participants would be left without an adequate remedy at law and would

suffer severe and irreparable harm if said Defendant is not mandatorily compelled to

comply with the Labor Agreements and enjoined from further breaches.

      WHEREFORE, the Funds demand the following relief:

      1.      Judgment on behalf of the Funds and against Genesis Excavators:

              A.    For $17,950.77, representing contributions, interest, and liquidated

                    damages owed to the Building Trades United Pension Trust Fund for

                    the audit period covering January 1, 2015 through March 31, 2017.

              B.    For $63,393.00, representing contributions, interest, and liquidated

                    damages owed to the Building Trades United Pension Trust Fund for

                    the audit period covering April 1, 2018 through December 31, 2017.

              C.    For $29,498.84, representing contributions, interest, and liquidated

                    damages owed to the Building Trades Untied Pension Trust Fund for

                    the audit period covering January 1, 2018 through October 31, 2018.




                                          -9-




           Case 2:19-cv-01083-PP Filed 07/26/19 Page 9 of 13 Document 1
    D.   For $28,383.46, representing unpaid contributions owed to the

         Building Trades United Pension Trust Fund for the audit period

         covering August 1, 2018 through March 31, 2019.

    E.   For unpaid contributions, interest, and liquidated damages owed to

         the Building Trades United Pension Trust Fund for the period April 1,

         2019 through the date this of commencement of this action.

    F.   For $25,049.48 representing unpaid contributions, interest and

         liquidated damages owed to the Wisconsin Laborers Health Fund,

         Wisconsin Laborers Apprenticeship and Training Fund and Building

         & Public Works Laborers Vacation Fund for the period of November

         1, 2015 through January 31, 2018.

    G.   For $30,353.34 representing unpaid contributions, interest and

         liquidated damages owed to the Wisconsin Laborers Health Fund,

         Wisconsin Laborers Apprenticeship and Training Fund and Building

         & Public Works Laborers Vacation Fund for the period of February

         1, 2018 through October 31, 2018.

    H.   For $20,281.03 representing unpaid contributions, interest and

         liquidated damages owed to the Wisconsin Laborers Health Fund,

         Wisconsin Laborers Apprenticeship and Training Fund and Building

         & Public Works Laborers Vacation Fund for the period of November

         1, 2018 through May 31, 2019.




                              - 10 -




Case 2:19-cv-01083-PP Filed 07/26/19 Page 10 of 13 Document 1
               I.    For unpaid contributions, interest and liquidated damages becoming

                     due and/or arising after the commencement of this lawsuit through

                     the date of judgment.

               J.    Actual attorney fees and the costs of this action.

      2.       For such other, further, or different relief as the Court deems just and

proper.

                Claim Two Against Defendant Genesis Excavators, Inc.
                       Violation of LMRA § 301 (29 U.S.C. § 185)

      24.      As and for a second claim for relief against Genesis Excavators, Plaintiffs

repeat and reallege each and every allegation contained in paragraphs 1 through 23

above and incorporate the same as though fully set forth herein word for word.

      25.      Due demand has been made upon Genesis Excavators for payment of all

contributions, interest, and dues owed to LECET and Union, but said Defendant has

refused to pay them, and amounts remain due and owing.

      26.      Because, as LECET and Union are informed and believe, Genesis

Excavators has not paid timely and prompt contributions on behalf of union members, the

Fund’s income is reduced and its beneficiaries and participants could have eligibility

terminated and benefits reduced for which they would otherwise qualify.            These

beneficiaries and participants would be left without an adequate remedy at law and would

suffer severe and irreparable harm if said Defendant is not mandatorily compelled to

comply with the Labor Agreements and enjoined from further breaches. Consequently,

LMRA has been violated, and the Fund is entitled to all of the remedies provided by

LMRA.

                                           - 11 -




           Case 2:19-cv-01083-PP Filed 07/26/19 Page 11 of 13 Document 1
      WHEREFORE, the Fund and Union demand the following relief:

      1.       Judgment on behalf of the Fund and Union and against Genesis Excavators

as follows:

               A.     For $2,618.59, representing unpaid contributions, interest and dues

                      owed to the LECET Fund and union for the audit period covering

                      November 1, 2015 through January 31, 2018.

               B.     For $4,530.80 representing unpaid contributions, interest, and dues

                      owed to the LECET Fund and union for the period February 1, 2018

                      through October 31, 2018.

               C.     For $2,210.08 representing unpaid contributions, interest and dues

                      owed to the LECET Fund and union covering the audit period

                      covering November 1, 2018 through May 31, 2019.

               D.     For unpaid contributions, interest and dues owed to the LECET Fund

                      and union for the period June 1, 2019 through the date this action is

                      commenced.

               E.     For unpaid contributions of work dues becoming due and/or arising

                      after the commencement of this lawsuit through the present.

               F.     Actual attorney fees and the costs of this action.

      2.       For such other, further, or different relief as the court deems just and proper.




                                            - 12 -




           Case 2:19-cv-01083-PP Filed 07/26/19 Page 12 of 13 Document 1
Dated this 26th day of July, 2019.

                                     s/Christopher J. Ahrens
                                     Christopher J. Ahrens (SBN: 1043237)
                                     The Previant Law Firm, S.C.
                                     310 West Wisconsin Avenue, Suite 100 MW
                                     Milwaukee, WI 53203
                                     414-271-4500 (Telephone)
                                     414-271-6308 (Fax)
                                     Email: cja@previant.com

                                     Attorneys for the Plaintiffs




                                     - 13 -




  Case 2:19-cv-01083-PP Filed 07/26/19 Page 13 of 13 Document 1
